DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOHANNA O’NEILL,
                             Appellant,

                                    v.

     THE FIRST LIBERTY INSURANCE CORPORATION, a foreign
                         corporation,
                          Appellee.

                              No. 4D17-1534

                           [October 25, 2018]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 2013-CA-004444-MB-AG.

  Brett C. Powell of The Powell Law Firm, P.A., Palmetto Bay, and Billera
Law, Boca Raton, for appellant.

  Antonio D. Morin and Christine Welstead of Akerman LLP, Miami, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and KANNER, DANIEL, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.